DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/22/2022 have been fully considered and are persuasive in part.
Regarding interpretation under 35 U.S.C. 112(f)
Applicant has argued that amending claimed “carriage module,” “weight module,” and “alignment unit” respectively to “carriage,” “weight,” and “aligner” removes these limitations from interpretation under 35 U.S.C. 112(f).
The Examiner agrees and newly amended limitations “carriage,” “weight,” and “aligner” are not interpreted as invoking 35 U.S.C. 112(f).  However, the amendments raise other issues that are noted bellow. 
Applicant’s arguments with respect to the rejection(s) of claims 1 and 6 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Youl in view of newly found art.  A detailed rejection is presented below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Amended claim limitations contain the following terms which lack support in the originally filed Specifications: “drive,” “aligner,” and “timing drive.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Youn Tae Youl et al. (KR 10-1854044) in view of Legeret (US 2011/0155523).
Youl discloses;
Claim 1. A tower lift comprising: a main frame (102) extending in a vertical direction; a carriage (110) configured to be movable in the vertical direction along the main frame; a weight (144) disposed behind the carriage and configured to be movable in the vertical direction along the main frame; a drive (140) disposed on the main frame and configured to move the carriage and the weight in the vertical direction using at least one timing belt (142); an auto tensioner (148) disposed on a lower portion of the main frame and connected with the carriage and the weight by a balance belt (146); and an upper aligner (120) for aligning a horizontal position of the at least one timing belt (Fig. 1-3).  
Claim 6. The tower lift of claim 1, wherein the auto tensioner comprises: a fixed pulley (left-hand lower pulley, Fig. 1) disposed below the carriage and the weight and on which the balance belt is engaged; and a movable pulley (right-hand lower pulley, Fig. 1) disposed adjacent to the fixed pulley and configured to press an inner side of the balance belt downward to maintain a tension of the balance belt (Fig. 1).  
	Youl does not recite;
Claim 1. At least one brake mounted to the carriage and disposed in close contact with the main frame, wherein the at least one brake is configured to activate during a failure mode to prevent the carriage from falling.
	However, Legeret discloses a tower lift (200) comprising a main frame (Fig. 1) extending in a vertical direction; a carriage (car) configured to be movable in the vertical direction along the main frame; a weight (4), and a drive (6), and further teaches a safety brake (16a) configured to activate during a failure mode to prevent the carriage from falling (Par. 0044-0046 and Fig. 1). 
Therefore, in view of Legeret’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Youl’s tower lift to include a safety brake to reduce the risk of the carriage falling in the effect of system failure.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Youl in view of Legeret, and further in view of Müller et al. (DE 10-2007-039725).
Youl discloses;
Claim 2. The tower lift of claim 1, wherein the drive comprises: a pair of timing belts (shown in Fig. 4) having a first end portion connected with the carriage and a second end portion connected with the weight, respectively; a timing pulley (Par. 0029) configured in one piece (the disclosure is singular) and engaged with the timing belts; and a timing drive (disclosed as motor) for rotating the timing pulley (Par. 0029 and Fig. 4).  
	Youl does not recite the timing pulley having a pair of gear portions.
	However, Müller discloses a timing belt (27) driven by a drive pulley (29), and further discloses the drive pulley having a gear portion (outer periphery of 29) (Par. 0015-0018 and Fig. 1).
	Therefore, in view of Müller’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Youl’s pulley to include a pair of gear portions (one for each of the disclosed timing belts) so that the timing belts would not slip in relation to the pulley.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Youl in view of Müller and Legeret, and further in view of Henkel et al. (DE 3138755), and;
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Youl in view of Legeret, and further in view of Henkel.
Youl does not recite;
Claim 3. The tower lift of claim 2, wherein the upper aligner comprises: a first upper alignment roller disposed between the timing belts; second upper alignment rollers disposed on both sides of the pair of timing belts, respectively; an upper fixed block to which the first upper alignment roller is mounted; and upper movable blocks to which the second upper alignment rollers are mounted respectively and configured to be movable in a direction parallel with a central axis of the timing pulley.  
Claim 4. The tower lift of claim 3, wherein the upper aligner further comprises: second upper fixed blocks disposed on both sides of the upper movable blocks, respectively; and elastic members disposed between the upper movable blocks and the second upper fixed blocks, respectively.  
Claim 7. The tower lift of claim 6, further comprising a lower aligner for aligning a horizontal position of the balance belt.  
Claim 8. The tower lift of claim 7, wherein the lower aligner comprises:  lower alignment rollers disposed adjacent to both sides of the balance belt, respectively, to prevent the balance belt from being disengaged from the fixed pulley; and lower movable blocks to which the lower alignment rollers are mounted respectively and configured to be movable in a direction parallel with a central axis of the fixed pulley.  
Claim 9. The tower lift of claim 8, wherein the lower aligner further comprises: lower fixed blocks disposed on both sides of the lower movable blocks, respectively; and elastic members disposed between the lower movable blocks and the lower fixed blocks, respectively.  
	However, Henkel discloses a belt (42) and a pair of pulleys (38 and 40), and further teaches an alignment roller (124) at both outer edges of the belt and configured to be movable in a direction parallel with a central axis of the pulleys, a fixed block (134), a movable block (146), and an elastic member (144) to constantly urges the alignment rollers against the respective belt edges (Col. 4-10 and Fig. 2 and 21).
Therefore, in view of Henkel’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Youl’s invention to include 
upper and lower alignment rollers to maintain the desired belt position on the pulleys, and to further include fixed and movable blocks and elastic members to constantly urges the alignment rollers against the respective belt edges.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Youl, Müller, Legeret, and Henkel, and further in view of Davis (US 3,117,462) and;
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Youl and Henkel, and further in view of Davis.
Youl does not recite;
Claim 5. The tower lift of claim 3, wherein the upper aligner further comprises:  upper misalignment detection sensors for monitoring positions of the second upper alignment rollers to detect a misalignment state of the timing belts.  
Claim 10. The tower lift of claim 8, wherein the lower aligner further comprises: lower misalignment detection sensors for monitoring positions of the lower alignment rollers to detect a misalignment state of the balance belt.   
	However, Davis discloses a belt and pulley system (4, 18, 20, 22, and 24), and further discloses a misalignment detection sensor (28) to detect the belt position (Col. 1-2 and Fig. 1).
	Therefore, in view of Davis’ teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Youl’s invention to include upper and lower misalignment detection sensors to detect the belt position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD P JARRETT/Primary Examiner, Art Unit 3652